Case 2:19-cv-09316-TJH-SK Document 17 Filed 07/02/20 Page 1 of 1 Page ID #:182



  1
  2
  3
  4
  5
  6
  7
  8                                  UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10 MADELEINE MARLENE                                 Case No. 2:19-cv-09316-TJH-SK
      MENZOYAN, an individual,
 11
                        Plaintiff,                    ORDER TO DISMISS ENTIRE CIVIL
 12                                                   ACTION, WITH PREJUDICE [JS-6]
               v.
 13
    WELLS FARGO & COMPANY, a
 14 California corporation; and DOES 1
    through 20, inclusive,
 15
                        Defendants.
 16
 17
 18            IT IS ORDERED that, pursuant to Rule 41(a)(1) of the Federal Rules of Civil
 19 Procedure, the above captioned civil action is hereby dismissed in its entirety, with
 20 prejudice, with each party bearing its or her own attorneys’ fees and costs.
 21            IT IS SO ORDERED.
 22
 23 Date: July 2 , 2020                    ______________________________
 24                                        Honorable Terry J. Hatter, Jr.
 25                                        United States District Judge

 26
 27
 28

      SMRH:4821-5507-2193.1
                                                    -1-
                                                                             Order Re Dismissal
